—In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of disposition of the Family Court, Kings County (Hepner, J.), dated January 5, 1998, which, upon a fact-finding order of the same court dated March 18, 1997, finding that she had neglected her daughter Chavi S., placed the child in the custody of the Commissioner of the Administration for Children’s Services of the City of New York for a period of 12 months.
Ordered that the appeal is dismissed, without costs or disbursements.
The dispositional order, by its terms, expired in January 1999. Thus, the appeal from so much of the order of disposition as placed the child with the petitioner must be dismissed as academic (see, Matter of Commissioner of Social Servs. [Monique W.] v Kim G., 240 AD2d 664). Generally, this would not preclude review of the fact-finding order (see, Matter of Commissioner of Social Servs. [Monique W.] v Kim G., supra). However, in the case at bar, the fact-finding order was entered on the default of the mother (see, Matter of Ashlee X., 244 AD2d 707, 709). Thus, the finding of neglect cannot be reviewed because no appeal lies from an order entered on the default of the appealing party (see, CPLR 5511; Matter of Geraldine Rose W., 196 AD2d 313). Accordingly, the entire appeal must be dismissed. Mangano, P. J., Bracken, Joy and H. Miller, JJ., concur.